DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 2 and 12-26 cancelled.  
Claims 1 and 3-11 are pending.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches a privacy glazing structure comprising: 
a spacer positioned between the first pane of transparent material and the second pane of transparent material to define a between-pane space, the spacer sealing the between-pane space from gas exchange with a surrounding environment and holding the first pane of transparent material a separation distance from the second pane of transparent material; 
wherein 
the spacer comprises a tubular body having opposed ends joined together by a key having first and second ends that are inserted into the opposed ends of the tubular body, and 
the key includes a driver electrically connected to the first electrode layer and the second electrode layer, wherein 
the driver is configured to be electrically connected to a power source and condition power received from the power source to provide a drive signal to the first electrode layer and the second electrode layer for controlling the liquid crystal material, and 
wherein 
the key has a closed surface facing the between-pane space and defines an opening facing the surrounding environment, the opening providing access to a hollow interior space of the key for inserting and removing the driver from the key.

Claims 3-11 are allowed since they depend on the allowed claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871